SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                Clarence Haley v. Board of Review (A-71-19) (084123)

Argued January 5, 2021 -- Decided March 17, 2021

SOLOMON, J., writing for the Court.

      The Court considers whether pretrial detention premised on charges that are later
dismissed is a separation from work that automatically disqualifies an applicant from
unemployment benefits under the Unemployment Compensation Law (UCL).

       Between May and December 2017, Garden State Laboratories (Garden State)
employed Clarence Haley. In December, authorities arrested Haley, charging him with a
number of serious offenses. Haley was detained pretrial. One week after his arrest,
Haley’s mother telephoned Garden State and requested that Haley’s position remain open
while he contested the charges, but Garden State terminated Haley’s employment. Two
months after his arrest, a grand jury declined to indict Haley. The prosecutor dismissed
all charges and permitted Haley’s release from detention.

        Haley filed an application for unemployment benefits. The Department of Labor
and Workforce Development (the Department) denied the application, finding that Haley
left his job voluntarily for personal reasons. The Appeal Tribunal, Board of Review, and
Appellate Division each affirmed. The Court granted certification. 242 N.J. 123 (2020).

HELD: Pretrial detention is not an absolute bar to receiving unemployment
compensation benefits for the time following dismissal of the charges and release from
detention. Based on the specific facts presented by this appeal, the UCL and N.J.A.C.
12:17-9.1(e)(10) required the Department to review the totality of the circumstances
surrounding Haley’s detention and release to determine whether he “left work
voluntarily.” That review did not occur here.

1. Under the UCL, an individual who “has left work voluntarily without good cause
attributable to such work” is “disqualified for benefits” until certain conditions are met.
N.J.S.A. 43:21-5(a). N.J.A.C. 12:17-9.1(e) provides guidance as to what may, upon
review, be deemed “voluntarily” leaving work. And, under N.J.A.C. 12:17-9.1(e)(10),
separation from work due to incarceration is “reviewed as a voluntarily leaving work
issue” (emphasis added). The Department has acknowledged that its review of the
reasons for leaving work set forth in N.J.A.C. 17-9.1(e) is a fact-sensitive analysis and
                                              1
has observed that it did not “intend that this rule automatically result in a finding of
voluntarily leaving work without good cause attributable to the work when the leaving
was due to the reasons listed.” It has stated, regarding separation through incarceration,
that “the relevant circumstances of the individual’s incarceration will be considered in
deciding the voluntary or involuntary nature of the separation.” And it has said that
determinations must be made “on a case-by-case-basis.” (pp. 9-12)

2. The Court similarly acknowledged the need for a fact-sensitive inquiry in DeLorenzo
v. Board of Review, 54 N.J. 361 (1969). There, the Court decided that an employee who
became ill for reasons unrelated to work was entitled to unemployment benefits because,
“when an employee becomes ill and does those things reasonably calculated to protect
the employment[, then] . . . there is no voluntary leaving of work.” Id. at 364. And in
Utley v. Board of Review, 194 N.J. 534, 550 (2008), the Court reinforced the notion that
leaving work for reasons listed in N.J.A.C. 12:17-9.1(e) is not a per se bar to
unemployment benefits. Rather, in evaluating a separation from work for one of the
reasons listed in that regulation, “all relevant factors” must be considered, id. at 548,
including whether the applicant for benefits engaged in voluntary acts resulting in the
absence from work, whether he or she actively tried to keep the job, and the length of
absence from work. (pp. 12-14)

3. “Incarceration” -- like the other reasons listed under N.J.A.C. 12:17-9.1(e) -- is not, in
and of itself, an absolute bar to unemployment benefits. As in Utley and DeLorenzo,
Haley’s case calls for the Department’s fact-intensive review of the totality of the
circumstances surrounding Haley’s detention and release to determine whether he “left
work voluntarily.” The fact-sensitive analysis here would have to consider that
authorities arrested Haley, the court ordered him to be detained pretrial, the grand jury
declined to indict, and the charges against him were dismissed. And, unlike the claimant
in Fennell v. Board of Review, 297 N.J. Super. 319 (App. Div. 1997), who had been
confined for nine months before release, Haley had been detained for about two months
when he was released from detention. In the interim, Haley, like the claimant in
DeLorenzo, took steps to preserve his job. The Court’s decision in this matter is guided
by the notion that the UCL is remedial and the principle that N.J.A.C. 12:17-9.1(e) is not
inflexible. Haley’s arrest and detention were “not the end, but only one important part of
the inquiry” under N.J.A.C. 12:17-9.1(e)(10). See Utley, 194 N.J. at 551. (pp. 14-16)

       REVERSED and REMANDED to the Department for further proceedings.

        JUSTICE ALBIN, dissenting, would hold that an employee terminated solely
because of an arrest and pretrial detention -- followed by a dismissal of the criminal
charges -- has not “left work voluntarily” and is therefore not disqualified from benefits,
regardless of the length of detention. No further analysis should be required, in Justice
Albin’s view, and denying benefits to a person who loses his job because of a wrongful
pretrial detention cannot be reconciled with the humane objectives of the UCL or the
                                              2
Court’s decision in DeLorenzo. Noting that Fennell, which focused on the length of
detention, cannot coexist with DeLorenzo, Justice Albin opines that Fennell should be
overruled. Justice Albin would reverse without remanding.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
FERNANDEZ-VINA, and PIERRE-LOUIS join in JUSTICE SOLOMON’S opinion.
JUSTICE ALBIN filed a dissent.




                                           3
       SUPREME COURT OF NEW JERSEY
             A-71 September Term 2019
                       084123


                   Clarence Haley,

                Appellant-Appellant,

                          v.

       Board of Review, Department of Labor,

              Respondent-Respondent,

                         and

           Garden State Laboratories, Inc.,

                     Respondent.

       On certification to the Superior Court,
   Appellate Division, whose opinion is reported at
       462 N.J. Super. 222 (App. Div. 2020).

       Argued                      Decided
   January 5, 2021              March 17, 2021


Jennifer B. Condon argued the cause for appellant (Seton
Hall University School of Law, Center for Social Justice,
attorneys; Jennifer B. Condon, on the briefs).

Christopher J. Hamner, Deputy Attorney General, argued
the cause for respondent (Gurbir S. Grewal, Attorney
General, attorney; Sookie Bae-Park, Assistant Attorney
General, of counsel, and Andy Jong, Deputy Attorney
General, on the briefs).


                          1
            Tess Borden argued the cause for amicus curiae
            American Civil Liberties Union of New Jersey (American
            Civil Liberties Union of New Jersey Foundation,
            attorneys; Tess Borden, Alexander Shalom, and Jeanne
            LoCicero on the brief).

            Alan H. Schorr argued the cause for amicus curiae
            National Employment Lawyers Association-New Jersey
            (Schorr & Associates, attorneys; Alan H. Schorr, on the
            brief).


           JUSTICE SOLOMON delivered the opinion of the Court.


      Under the Unemployment Compensation Law, N.J.S.A. 43:21-1 to -71

(UCL or Act), an individual who “has left work voluntarily without good cause

attributable to such work” is “disqualified for benefits” until certain conditions

are met. N.J.S.A. 43:21-5(a). And, under the regulations promulgated

pursuant to the UCL, separation from work due to incarceration is “reviewed

as a voluntarily leaving work issue.” See N.J.A.C. 12:17-9.1(e)(10). In this

case, the Court considers whether pretrial detention premised on charges that

are later dismissed is, automatically, a disqualifying separation from work

within the meaning of the Act.

      Authorities arrested Clarence Haley for serious offenses and ordered that

he be detained pretrial. One week later, Haley’s mother contacted his

employer, Garden State Laboratories (Garden State), requesting on Haley’s

behalf that his job be preserved. Eight weeks after that, a grand jury declined

                                        2
to indict Haley and the prosecutor dismissed all charges against him. In the

interim, Garden State terminated Haley’s employment.

      Following his release from detention, Haley filed an application for

unemployment benefits. The Department of Labor and Workforce

Development (Department) denied Haley’s application on the ground that

Haley voluntarily left his job with Garden State without good cause

attributable to work. The Appeal Tribunal, Board of Review, and Appellate

Division affirmed the Department’s decision.

      We conclude that pretrial detention is not an absolute bar to receiving

unemployment compensation benefits for the time following dismissal of the

charges and release from detention because N.J.A.C. 12:17-9.1(e)(10)

specifically provides that “[i]ncarceration” shall be “reviewed as a voluntarily

leaving work issue” (emphasis added). Based on the specific facts presented

by this appeal, the UCL and N.J.A.C. 12:17-9.1(e)(10) required the

Department to review the totality of the circumstances surrounding Haley’s

detention and release to determine whether he “left work voluntarily.”

Because that review did not occur, we reverse the judgment of the Appellate

Division and remand to the Department for further proceedings consistent with

this opinion.




                                        3
                                       I.

      The appellate record reveals the following undisputed facts.

      Between May and December 2017, Garden State employed Haley as a

maintenance worker. In December, authorities arrested Haley on a complaint-

warrant charging him with kidnapping, robbery, burglary, unlawful possession

of a weapon, and possession of a weapon for an unlawful purpose. A Superior

Court Judge conducted a detention hearing, found probable cause, and ordered

that Haley be detained pretrial. One week after Haley’s arrest, Haley’s mother

telephoned Garden State and requested that Haley’s position remain open

while he contested the charges. Despite the request of Haley’s mother that his

job be held, Garden State hired a replacement and terminated Haley’s

employment because of his pretrial detention.

      In February 2018, two months after Haley’s arrest, a grand jury found

the evidence presented to indict Haley insufficient to establish probable cause

that he committed the offenses charged. The prosecutor dismissed all charges

and permitted Haley’s release from detention. Haley filed an application for

unemployment benefits about a week later.

      The Department denied the application, finding that Haley left his job

voluntarily for personal reasons. Haley appealed. Following a hearing before

an appeals examiner, the Appeal Tribunal affirmed the Department’s decision,

                                       4
finding no evidence that Haley was “falsely imprisoned” or “involved in a case

of mistaken identity.” The Appeal Tribunal concluded therefore that Haley

left his employment voluntarily for personal reasons, without good cause

attributable to work. Haley’s subsequent appeals to the Board of Review and

Appellate Division were likewise unsuccessful.

      The Appellate Division, citing Fennell v. Board of Review, 297 N.J.

Super. 319 (App. Div. 1997), affirmed, concluding that the UCL was amended

in 1961 to disqualify applicants who leave work for purely personal reasons,

and that incarceration is a purely personal reason. The court acknowledged

that, under the UCL amendments, individuals “who have quit or been

terminated for personal reasons not connected to work” are not automatically

disqualified from receiving benefits. But the Appellate Division reasoned that

the Legislature would not have created explicit exemptions from

disqualification -- for those who leave work after being subjected to domestic

violence, N.J.S.A. 43:21-5(j), and those who leave work to travel with a

spouse who is an active member of the United States Armed Forces, id. at (k)

-- if benefits were payable for “any non-work-related reason an employee is

terminated from employment.”

      We granted Haley’s petition for certification. 242 N.J. 123 (2020). We

maintained the American Civil Liberties Union of New Jersey’s (ACLU) status

                                       5
as amicus curiae, and we granted the National Employment Lawyers

Association of New Jersey’s (NELA) motion to appear as amicus curiae.

                                        II.

      Haley argues the Appellate Division erred by concluding that his pretrial

incarceration was a voluntary departure from employment. First, Haley argues

the Appellate Division conflated the question of voluntariness with the

question of whether an employee who quit did so for reasons “attributable to

work.” Next, Haley argues it would be plainly unreasonable if incarceration

were construed to be, automatically, a voluntary departure not attributable to

work -- and thus a per se bar to benefits -- in N.J.A.C. 12:17-9.1(e). In so

doing, Haley argues the Appellate Division’s opinion in Fennell should be

overruled.

      The ACLU agrees with Haley that, under the UCL, the threshold inquiry

focuses on the reason the person becomes unemployed. Thus, the ACLU

maintains that the initial question is whether the departure was voluntary, and

only after that question is answered should a court determine if the voluntary

departure was related to work. The ACLU adds that N.J.A.C. 12:17-9.1(e)

should not be applied mechanically, but requires a case-specific, fact-intensive

analysis, and that the failure to conduct such an analysis here is contrary to the

UCL’s remedial and beneficial purposes.

                                        6
        NELA agrees that N.J.A.C. 12:17-9.1(e) does not suggest that

imprisonment is always voluntary, but merely lists it as a reason that may be

“reviewed” as voluntary. NELA further contends that, unlike the applicants in

cases cited by the Appellate Division, Haley did not engage in any voluntary

act resulting in his absence from work and he actively tried to keep his job.

        The Board emphasizes that the Department’s interpretation of N.J.A.C.

12:17-9.1(e)(10) is entitled to a presumption of validity and is consistent with

case law.1 Additionally, the Board argues the Legislature amended the UCL to

allow some categories of claimants who left work for personal reasons to

qualify for benefits, but chose not to amend the statute in response to Fennell,

where the director denied benefits to a claimant who was arrested, detained,

and terminated from employment before the charges against him were

dropped.

        Finally, the Board distinguishes this case from others where benefits

were awarded, noting that the employer in this case had no way of knowing

how long Haley’s incarceration would last. The Board further argues that the

Appellate Division decision does not conflict with DeLorenzo v. Board of

Review, 100 N.J. Super. 473, 476 (App. Div. 1968), where the court explained

that the word “voluntarily” within the statutory phrase “voluntarily without


1
    Respondent Garden State did not file a brief.
                                        7
good cause attributable to such work,” is not “a separate and additionally

requisite criterion of disqualification, but rather a legislative characterization

of the action of a worker who leaves work without just cause attributable to the

work.” The Board also claims that even though in DeLorenzo we held that,

notwithstanding the provisions of N.J.A.C. 12:17-9.1(e), leave from work

because of illness not attributable to work is not itself voluntary, 54 N.J. 361,

364 (1969), there is no indication that DeLorenzo extends beyond health-

related issues, and that decision thus does not affect Haley’s case.

                                        III.

                                         A.

      Because this appeal requires that we examine the decision of the

Department, we begin with the applicable standard of review in such cases:

we will “defer to an agency’s interpretation of both a statute and implementing

regulation, within the sphere of the agency’s authority, unless the

interpretation is plainly unreasonable.” Ardan v. Bd. of Review, 231 N.J. 589,

604 (2018) (quoting In re Election Law Enf’t Comm’n Advisory Op. No. 01-

2008, 201 N.J. 254, 262 (2010)). “To apply the ‘plainly unreasonable ’

standard, [this Court] first consider[s] the words of the statute [or regulation ],

affording to those words ‘their ordinary and commonsense meaning.’” Id. at

604-05 (quoting In re Eastwick Coll. LPN-to-RN Bridge Program, 225 N.J.

                                         8
533, 542 (2016)). The Court is “not bound by an unreasonable or mistaken

interpretation of [a statutory] scheme, particularly one that is contrary to

legislative objectives.” McClain v. Bd. of Review, 237 N.J. 445, 456 (2019).

      In this appeal, we review the Department’s interpretation of N.J.S.A.

43:21-5(a) and N.J.A.C. 12:17-9.1(e), regarding voluntary departure from

employment. We conduct this review mindful of the UCL’s remedial purpose,

“to provide some income for the worker earning nothing, because he is out of

work through no fault or act of his own.’” Utley v. Bd. of Review, 194 N.J.

534, 543 (2008) (quoting Battaglia v. Bd. of Review, 14 N.J. Super. 24, 27

(App. Div. 1951)). As remedial legislation, the UCL “must be construed

liberally in favor of allowance of benefits.” See McClain, 237 N.J. at 461-62

(quoting Utley, 194 N.J. at 543); see also Yardville Supply Co. v. Bd. of

Review, 114 N.J. 371, 374 (1989) (“The public policy behind the Act is to

afford protection against the hazards of economic insecurity due to involuntary

unemployment.”).

                                        B.

      We begin by examining the language of N.J.S.A. 43:21-5(a) and

N.J.A.C. 12:17-9.1(e).

      First, N.J.S.A. 43:21-5(a) states “[a]n individual shall be disqualified for

[unemployment benefits]” if “the individual has left work voluntarily without

                                         9
good cause attributable to such work.” A Department regulation, in turn,

provides guidance as to what may, upon review, be deemed “voluntarily”

leaving work; N.J.A.C. 12:17-9.1(e)(10) provides that “[a]n individual’s

separation from employment shall be reviewed as a voluntarily leaving work

issue where the separation was for the following reasons including, but not

limited to . . . [i]ncarceration.”

      The Department acknowledges that its review of the reasons for leaving

work set forth in N.J.A.C. 12:17-9.1(e) is a fact-sensitive analysis. Indeed, the

Department observed in December 1997 that

             [it] did not intend that this rule automatically result in
             a finding of voluntarily leaving work without good
             cause attributable to the work when the leaving was due
             to the reasons listed. As any of these reasons are
             subject to fact-finding, the Department has modified
             the rule in the reproposed new rule at N.J.A.C. 12:17-
             9.1(e) by providing that they will be reviewed as a
             voluntarily leaving issue.

             [29 N.J.R. 5158(a).]

      Six months later, the Department considered incarceration under

N.J.A.C. 12:17-9.1(e), and clarified that both the length of detention and the

circumstances resulting in detention are relevant in determining whether the

claimant’s separation from work is voluntary under the UCL:

             The rule states that the individual’s separation may be
             “reviewed” as a voluntarily leaving work issue. During
             such review, the relevant circumstances of the
                                        10
            individual’s incarceration will be considered in
            deciding the voluntary or involuntary nature of the
            separation and if a disqualification is applicable. It
            should be noted that under subsection (a) of N.J.S.A.
            43:21-5, the word “voluntarily” is not a separate and
            additional requirement of disqualification but rather is
            a legislative characterization of a worker who leaves
            work without good cause attributable to such work.
            “Blameless” or “involuntary” separations caused by
            personal reasons may be outside the claimant’s control,
            however, when not attributable to the work, a
            disqualification under N.J.S.A. 43:21-5(a) would be
            appropriate. It is doubtful that a short incarceration for
            two days would be considered a voluntary leaving of
            work, but a claimant’s separation from work due to an
            extended stay due to the claimant’s criminal behavior
            can hardly be considered a discharge initiated by the
            employer.

            [30 N.J.R. 2027(a) (June 1, 1998) (emphases added).]

      Eleven years later, the Department again highlighted the need for a fact-

sensitive analysis to determine whether the claimant’s separation from work is

voluntary, stating that N.J.A.C. 12:17-9.1(e)’s list of circumstances reviewable

as “voluntary leaving work issue[s],” including incarceration,

            does not mean that where a separation occurred under
            one of the circumstances listed there must be a finding
            that the individual is disqualified from receipt of
            benefits for voluntarily leaving work without good
            cause attributable to the work, but rather, that the matter
            should be determined on a case-by-case basis using the
            voluntary quit analysis; that is, whether the individual
            left the work voluntarily and then, if he or she did leave
            the work voluntarily, whether he or she left voluntarily
            with or without good cause attributable to the work.

                                        11
            [41 N.J.R. 263(a) (Jan. 5, 2009) (emphases added).]

                                       C.

      Our jurisprudence is consistent with the direction given by the

Department. Indeed, decades before the Department’s guidance cited above,

we acknowledged the need for a fact-sensitive inquiry in DeLorenzo v. Board

of Review (DeLorenzo II), 54 N.J. 361 (1969). There, we decided that an

employee who became ill for reasons unrelated to work was nonetheless

entitled to unemployment benefits. DeLorenzo II, 54 N.J. at 364. Importantly,

before our decision in DeLorenzo II, we had remanded the matter to the

Department because “neither the Appeal Tribunal nor the Board of Review

made findings of fact,” or “explicit findings with respect to whether the

employee did seek to return to her job” upon recovery, which were required.

DeLorenzo v. Bd. of Review, 53 N.J. 143, 146 (1969). On remand, the

Department found the claimant “did not intend to give up her job; that upon

recovery from her illness she sought to return to her employment but no work

was available; and that her subsequent efforts to find work were unrewarding.”

DeLorenzo II, 54 N.J. at 363. Consistent with a broad reading of the UCL as

remedial legislation, we adopted the Board of Review’s holding on remand

that “when an employee becomes ill and does those things reasonably


                                       12
calculated to protect the employment[, then] notwithstanding that she is not

reinstated, there is no voluntary leaving of work.” Id. at 364.

      Following the promulgation of N.J.A.C. 12:17-9.1(e), we reinforced in

Utley the notion that leaving work for reasons listed in N.J.A.C. 12:17-9.1(e)

is not a per se bar to unemployment benefits. 194 N.J. at 550. In that case,

Utley’s vision problems prevented him from driving. Id. at 537. After his

company changed his work hours to a time when public transportation did not

run, Utley carpooled with coworkers until the arrangement was no longer

practicable for the other employees. Id. at 538-39. Without transportation to

and from work, Utley resigned out of fear of being fired. Id. at 539. In our

analysis, we recognized that notwithstanding N.J.A.C. 12:17-9.1(e)’s provision

that “lack of transportation” “shall be reviewed as a voluntarily leaving work

issue,” resolution of whether Utley left his job for good cause attributab le to

work “called for a fact-sensitive analysis.” Id. at 550. Although our decision

in Utley focused on whether the claimant quit his position for “good cause

attributable to [his] work,” id. at 543, while DeLorenzo addressed whether the

claimant voluntarily left her position, 54 N.J. at 364, the findings were the

same -- determinations under N.J.S.A. 43:21-5(a) require a fact-sensitive

review.




                                        13
      Thus, as early as 1969 with DeLorenzo II, and four decades later in

Utley, this Court applied N.J.S.A. 43:21-5(a) according to its terms, consistent

with the specific provisions of the regulation and the Department’s later

comments: “where a separation occurred under one of the circumstances listed

[in N.J.A.C. 12:17-9.1(e)],” it is “reviewed as a voluntary leaving work issue”

and “should be determined on a case-by-case basis.” 41 N.J.R. 263(a). In

making that determination, “all relevant factors” must be considered, Utley,

194 N.J. at 548, including whether the applicant for benefits engaged in

voluntary acts resulting in the absence from work, whether he or she actively

tried to keep the job, and the length of absence from work. 2

      With those considerations in mind, we turn to the limited record before

this Court and address whether Haley’s pretrial detention, premised on

dismissed charges, is a “voluntarily leaving work issue” under the UCL.

                                         IV.

      Although listed under N.J.A.C. 12:17-9.1(e)(10), “incarceration” -- like

illness and lack of transportation -- is not, in and of itself, an absolute bar to

unemployment benefits. As in Utley and DeLorenzo, Haley’s case calls for the


2
  The fact-intensive inquiry needed to assess the voluntariness of work
departures under subsection (e) of the regulation is distinguishable from the
statutorily compelled exemptions from the voluntariness inquiry established by
N.J.S.A. 43:21-5(j) and (k); we are therefore unpersuaded by the Appellate
Division’s reliance on those sections.
                                       14
Department’s fact-intensive review of the totality of the circumstances

surrounding Haley’s detention and release to determine whether he “left work

voluntarily.” See Utley, 194 N.J. at 548; DeLorenzo, 53 N.J. at 145. That

review did not occur here.

      The fact-sensitive analysis here would have to go beyond whether Haley

was “falsely imprisoned” or “involved in a case of mistaken identity” to

consider that authorities arrested Haley, the court ordered him to be detained

pretrial, the grand jury declined to indict, and the charges against him were

dismissed. And, unlike the claimant in Fennell, who had been confined for

nine months before release, Haley had been detained for about two months

when he was released from detention. 3 In the interim, Haley, like the claimant

in DeLorenzo, took steps to preserve his job; Haley’s mother contacted Garden

State to ask that he retain his job while fighting the charges. See DeLorenzo

II, 54 N.J. at 364 (recognizing employee action “reasonably calculated to

protect the employment” militates against a finding of voluntarily leaving

work). Our decision today is guided by the notion that the UCL is remedial

and the principle that N.J.A.C. 12:17-9.1(e) is not inflexible. We find that



3
  While we agree that length of detention is a relevant factor, it is not
determinative. The Department’s fact-sensitive analysis must consider the totality
of the circumstances.

                                        15
Haley’s arrest and detention were “not the end, but only one important part of

the inquiry” under N.J.A.C. 12:17-9.1(e)(10). See Utley, 194 N.J. at 551.

                                      V.

      For the reasons set forth above, the judgment of the Appellate Division

is reversed, and the matter is remanded to the Department for proceedings

consistent with this opinion.



      CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
FERNANDEZ-VINA, and PIERRE-LOUIS join in JUSTICE SOLOMON’S
opinion. JUSTICE ALBIN filed a dissent.




                                      16
                                Clarence Haley,

                             Appellant-Appellant,

                                       v.

                    Board of Review, Department of Labor,

                           Respondent-Respondent,

                                      and

                        Garden State Laboratories, Inc.,

                                  Respondent.


                         JUSTICE ALBIN, dissenting.


      In passing the Unemployment Compensation Law (UCL), N.J.S.A.

43:21-1 to -71, did the Legislature intend that one arm of government can

cause the loss of a person’s job by detaining him on charges later dismissed by

a grand jury, and that another arm of government can find that the exonerated

worker “voluntarily” left his employment without good cause, thus disabling

him from receiving unemployment benefits? The answer to that question

clearly should be no. In my view, the answer to that question does not require,

as the majority holds, a fact-sensitive analysis and should not depend on the

length of the vindicated worker’s pretrial detention.


                                        1
      The remedial purpose of the UCL is “to provide some income for the

worker earning nothing, because he is out of work through no fault or act of

his own.” Utley v. Bd. of Review, 194 N.J. 534, 543 (2008) (emphasis added)

(quoting Battaglia v. Bd. of Review, 14 N.J. Super. 24, 27 (App. Div. 1951)).

Whether a worker loses his job -- through no fault of his own -- because his

pretrial detention is two months, nine months, or twenty months should not

change the equation.

      I believe that this Court’s decision in DeLorenzo v. Board of Review, 54

N.J. 361 (1969), should light our way. In that case, as noted by the majority,

“we decided that an employee who became ill for reasons unrelated to work

was nonetheless entitled to unemployment benefits.” Ante at ___ (slip op. at

12) (citing DeLorenzo, 54 N.J. at 364). In DeLorenzo, we held that “when an

employee becomes ill and does those things reasonably calculated to protect

the employment[, then] notwithstanding that she is not reinstated, there is no

voluntary leaving of work.” 54 N.J. at 364. We did not suggest in DeLorenzo

that the length of the worker’s illness would enter into the calculus of whether

she left work voluntarily or was entitled to unemployment benefits. A pretrial

detainee does not leave his employment voluntarily, and when he makes

efforts to preserve his job and is cleared of the criminal charges, he should be

treated no differently than the ill employee in DeLorenzo.

                                        2
      I see no need for a remand in this matter. I would make clear that all

exonerated employees who lose their jobs because of their pretrial detention

are entitled to unemployment benefits under the UCL. That holding would

advance the socially remedial purposes of the UCL rather than leave the

employees doubly victimized -- first by a wrongful detention that causes their

unemployment and then by a government indifferent to their financial distress.

      I therefore respectfully dissent.

                                          I.

      Clarence Haley was gainfully employed as a maintenance worker at

Garden State Laboratories, Inc. He was terminated from that position solely

because he was arrested and jailed for two months on charges later dismissed

by the State. Despite his efforts to keep his job and his ultimate vindication by

a grand jury, Haley was unemployed at the end of his ordeal. Vindicated but

jobless, Haley applied for unemployment benefits. The Department of Labor

and Workforce Development (Department), however, denied Haley’s

application, concluding that his incarceration on unfounded charges

constituted “voluntarily” leaving his job -- a decision upheld by the

Department’s Appeal Tribunal and Board of Review, and affirmed by the

Appellate Division.




                                          3
                                        II.

                                        A.

      In enacting the UCL, the Legislature recognized that “economic

insecurity due to unemployment is a serious menace to the health, morals, and

welfare of the people of this state,” and that the burden of unemployment

“often falls with crushing force upon the unemployed worker and his family .”

N.J.S.A. 43:21-2. To alleviate the suffering caused by unemployment, the

UCL is intended “to provide some income for the worker earning nothing,

because he is out of work through no fault or act of his own.” Utley, 194 N.J.

at 543 (quoting Battaglia, 14 N.J. Super. at 27). This Court has recognized

that “the [UCL] is to be construed liberally in favor of allowance of benefits”

to advance “its remedial and beneficial purposes.” Ibid. (quoting Yardville

Supply Co. v. Bd. of Review, 114 N.J. 371, 374 (1989)).

      Under the UCL, a person is disqualified from unemployment benefits if

he “has left work voluntarily without good cause attributable to such work.”

N.J.S.A. 43:21-5(a) (emphasis added). To be sure, the statutory prose is far

from a model of clarity. However, liberally construing N.J.S.A. 43:21-5 as we

must, Utley, 194 N.J. at 543, a reasonable and sound interpretation of the

statute is that it creates a voluntariness threshold that is independent of any

inquiry about whether the employee’s departure is work-related. The evident

                                         4
goal of the UCL is to relieve the economic distress caused by “[i]nvoluntary

unemployment,” N.J.S.A. 43:21-2, not to cast adrift those displaced from their

jobs through no fault of their own.

      A worker who leaves his employment voluntarily without good cause is

clearly disqualified from receiving unemployment benefits under N.J.S.A.

43:21-5(a). An employee, however, stricken by circumstances that are beyond

his control and for which he bears no blame -- circumstances such as illness or

wrongful pretrial detainment that make it impossible for him to maintain his

work schedule -- cannot be said to have left his employment voluntarily under

the UCL. That is the principle on which DeLorenzo stands.

      In DeLorenzo, we held that N.J.S.A. 43:21-5(a) did not disqualify a

claimant from unemployment benefits who “became ill from causes unrelated

to her employment.” 54 N.J. at 362 (emphasis added). Although our Court did

not clearly state its rationale, it adopted the Board of Review’s position that

“when an employee becomes ill and does those things reasonably calculated to

protect the employment . . . there is no voluntary leaving of work”

-- notwithstanding that the “illness [is ]not attributable to the work.” Id. at 364

(emphasis added). Thus, under N.J.S.A. 43:21-5(a), a person who

involuntarily leaves his job for personal, non-work-related reasons, such as

sickness, is not disqualified from benefits. See id.

                                        5
      If under N.J.S.A. 43:21-5(a), a person who due to illness unrelated to her

employment has not left work “voluntarily” and is qualified for unemployment

benefits, how can it be that a person who loses his job due to a wrongful

pretrial incarceration is any less qualified for unemployment benefits,

regardless of the length of his detention? If DeLorenzo rests on any principled

ground, there can be no meaningful distinction between those two scenarios.

The logic of DeLorenzo instructs that the UCL does not ignore the economic

distress of faithful employees who lose their jobs because of wrongful pretrial

detentions -- or ignore their blameless families who are also denied the

financial safety net intended by that law.

      The fundamental rationale of DeLorenzo, in construing the meaning of

N.J.S.A. 43:21-5(a), is that an involuntary work departure is not disqualifying.

                                       B.

      Haley seeks benefits only for the period after his release from jail, not

for the time he spent wrongly behind bars. In justifying the denial of

unemployment benefits, the Department told Haley, “you left your job

voluntarily . . . when you were incarcerated.” Only in the language of

administrative doublespeak can a wrongful incarceration equate to an

employee voluntarily leaving his job. The Department’s interpretation of

N.J.S.A. 43:21-5(a) allows the receipt of benefits to workers who voluntarily

                                        6
quit their jobs for justifiable work-related reasons but disallows those same

benefits to workers who are involuntarily cast from their jobs because they are

wrongly incarcerated. That illogical scheme is surely not what the Legislature

intended in enacting the UCL -- and is not consistent with our holding in

DeLorenzo.

      I do not agree with the majority’s fact-specific analysis that weighs a

number of undefined factors and certain defined factors, such as “whether the

applicant for benefits engaged in voluntary acts resulting in the absence from

work, whether he or she actively tried to keep the job, and the length of

absence from work.” Ante at ___ (slip op. at 14). While clearly an employee

who bears fault for his absence from work may be said to have acted

voluntarily and should not be entitled to unemployment benefits, “the length of

absence from work,” when due to illness or wrongful incarceration, should not

be in any way relevant to an analysis under the UCL. Logic and equity

suggest that the longer the period of an employee’s wrongful detention, the

less likely an employer will maintain the position for him, and therefore the

greater the justification for unemployment benefits. I do not see the sense in a

scheme that says that the greater the injustice to the wronged employee, the

less relief available to him.




                                        7
      The majority embraces Fennell v. Board of Review, in which the

Appellate Division denied unemployment benefits to an employee who “had

been confined to jail for nine months, unable to raise bail, and lost his job,”

even though the criminal charges were eventually dismissed. 297 N.J. Super.

319, 320 (App. Div. 1997). The majority finds “that length of detention is a

relevant factor” in a totality-of-the-circumstances analysis and apparently

approves of the Fennell rationale that a nine-month wrongful pretrial detention

would be a sufficient basis for the denial of unemployment benefits. Ante at

___ & n.3 (slip op. at 15 & n.3). In my view, whether an employee loses his

job because of a two- or nine-month wrongful detention or a two- or nine-

month illness, he has not left his job voluntarily and is blameless for the cause

of his unemployment, and he and his family are equally in need of the

financial support provided by the UCL. Fennell cannot coexist with

DeLorenzo, and therefore Fennell should be overruled.

      The majority recognizes that Haley was detained for two months on

charges dismissed by the State and that he unsuccessfully sought to keep his

job. Nevertheless, the majority remands to the Department for further

proceedings, noting that “Haley’s arrest and detention [are] ‘not the end, but

only one important part of the inquiry,’” citing N.J.A.C. 12:17-9.1(e)(10), and

quoting Utley, 194 N.J. at 551. Ante at ___ (slip op. at 16). But what more

                                        8
can possibly be relevant in the analysis? And how much more time must

Haley expend in pursuit of unemployment benefits to which he is already

entitled?

      Additionally, we cannot escape the reality that significant racial

disparities persist in arrests in our state. 1 As amicus curiae ACLU has pointed

out, denying unemployment benefits to those wrongfully detained will likely

disproportionately impact people of color and further exacerbate racial

inequities in employment and wealth. That certainly is not an outcome

consistent with the beneficent purposes of the UCL.

                                       III.

      For the reasons expressed, I would hold that an employee terminated

solely because of an arrest and pretrial detention -- followed by a dismissal of

the criminal charges -- has not “left work voluntarily” and is therefore not

disqualified from benefits under N.J.S.A. 43:21-5(a). No further analysis



1
  See, e.g., U.S. Dep’t of Just., C.R. Div., Investigation of the Newark Police
Department 20-21 (2014), https://www.justice.gov/sites/default/files/crt/
legacy/2014/07/22/newark_findings_7-22-14.pdf (reporting that between
January 2009 and June 2012 “black individuals were 2.6 times more likely to
be arrested than white individuals in Newark”); N.J. State Police, Uniform
Crime Report, State of New Jersey 2015 19, 50 (2015), https://www.njsp.org/
ucr/2015/pdf/2015b_uniform_crime_report.pdf (reporting 116,727 of the
302,856 state-level arrests in 2015, or approximately 38.5%, were of Black
people).

                                        9
should be required. Denying unemployment benefits to a person who loses his

job because of a wrongful detention cannot be reconciled with the humane

objectives of the UCL or our decision in DeLorenzo. Because this case is

ultimately about the meaning of the UCL, the Legislature -- by its silence or

actions -- will have the final word on whether today’s decision is consistent

with the law it enacted.

      I would reverse the judgment of the Appellate Division and not, as the

majority directs, remand for further proceedings. Haley has made his case for

his entitlement to unemployment benefits.

      I therefore respectfully dissent.




                                          10